                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


ARTHUR ALEXANDRA WEBSTER                                                                 PLAINTIFF



VS.                                                      CIVIL ACTION NO. 3:19-cv-97-DAS



COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT


                                 MEMORANDUM OPINION

       This matter is before the court pursuant to 42 U.S.C. § 405(g) to review the decision of

the Commissioner of Social Security (“Commissioner”) denying the application of Arthur

Alexandra Webster for benefits under the Social Security Act. The parties have consented to

entry of final judgment by the United States Magistrate Judge under the provisions of 28 U.S.C.

§ 636(c), with any appeal to the Court of Appeals for the Fifth Circuit.

       The court, having reviewed the administrative record, the briefs of the parties, the

applicable law, and having heard oral argument, finds the Commissioner’s decision denying

benefits should be affirmed.

                               FACTS AND PROCEDURAL HISTORY

       On March 19, 2018, Arthur Alexandra Webster filed his application for benefits. After

the application was denied at the lower levels, a hearing was held before an administrative law

judge (“ALJ”) on January 18, 2019. The ALJ issued his unfavorable decision on February 6,

2019, and the Appeals Council denied review. The case is now before this court on appeal.

       With his appeal, the plaintiff argues the ALJ erred as to four separate issues.

Specifically, he argues the ALJ erred when he: (1) failed to order a consultative examination; (2)
                                                 1
failed to incorporate all of the plaintiff’s limitations in the hypothetical scenario provided to the

vocational expert; (3) gave a non-examining physician’s opinion greater weight than one who

examined him; and (4) failed to consider the plaintiff’s VA rating decision. The court will

address each of these issues in turn.

                                 LAW AND STANDARD OF REVIEW

       This court’s review of the Commissioner’s decision is limited to an inquiry into whether

there is substantial evidence to support the findings of the Commissioner and whether the correct

legal standards were applied. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 401

(1971); Falco v. Shalala, 27 F.3d 160, 163 (5th Cir. 1994); Villa v. Sullivan, 895 F.2d 1019,

1021 (5th Cir. 1990). Substantial evidence has been defined as “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson, 402 U.S. at 401 (quoting Consolidated Edison v. NLRB, 305 U.S. 197,

229 (1938)). The Fifth Circuit has further held that substantial evidence “must do more than

create a suspicion of the existence of the fact to be established, but ‘no substantial evidence’ will

be found only where there is a ‘conspicuous absence of credible choices’ or ‘no contrary medical

evidence.’” Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988) (quoting Hames v. Heckler, 707

F.2d 162, 164(5th Cir. 1983)). Conflicts in the evidence are for the Commissioner to decide, and

if substantial evidence is found to support the decision, the decision must be affirmed even if

there is evidence on the other side. Selders v. Sullivan, 914 F.2d 614, 617 (5th Cir. 1990). The

court may not reweigh the evidence, try the case de novo, or substitute its own judgment for that

of the Commissioner even if it finds that the evidence preponderates against the Commissioner’s

decision. Bowling v. Shalala, 36 F.3d 431, 434(5th Cir. 1994); Hollis v. Bowen, 837 F.2d 1378,

1383 (5th Cir. 1988); Harrell, 862 F.2d at 475. If the Commissioner’s decision is supported by



                                                  2
the evidence, then it is conclusive and must be upheld. Paul v. Shalala, 29 F.3d 208, 210 (5th

Cir. 1994).

          In determining disability, the Commissioner, through the ALJ, works through a five-step

sequential process. The burden rests upon the claimant throughout the first four steps of this five-

step process to prove disability, and if the claimant is successful in sustaining his burden at each

of the first four levels, then the burden shifts to the Commissioner at step five. Muse v. Sullivan,

925 F.2d 785, 789 (5th Cir. 1991). First, claimant must prove he is not currently engaged in

substantial gainful activity. Second, claimant must prove his impairment is “severe” in that it

“significantly limits his physical or mental ability to do basic work activities . . . .” At step three,

the ALJ must conclude claimant is disabled if he proves that his impairments meet or are

medically equivalent to one of the impairments listed at 20 C.F.R. Part 404, Subpart P, App. 1.

Fourth, claimant bears the burden of proving he is incapable of meeting the physical and mental

demands of his past relevant work. If claimant is successful at all four of the preceding steps, the

burden shifts to the Commissioner to prove, considering claimant’s residual functional capacity,

age, education, and past work experience, that he is capable of performing other work. 20 C.F.R.

§ 404.1520 (2019). If the Commissioner proves other work exists which claimant can perform,

claimant is given the chance to prove that he cannot, in fact, perform that work. Muse, 925 F.2d

at 789.



                                            DISCUSSION

1.        The Consultative Examination

          With his first argument, the plaintiff contends the ALJ failed to develop the record. In his

decision, the ALJ found the plaintiff capable of “light work . . . except that he can engage in



                                                   3
occasional climbing and balancing. He is further limited to routine, repetitive tasks with

occasional public contact.” According to the plaintiff, there was no support in the record for this

residual functional capacity (“RFC”) finding. In support of this argument, the plaintiff points to

language from the state agency physician’s report upon which the ALJ relied. The plaintiff

interprets the physician’s report as much more restrictive than the RFC, but this court does not

agree. The state agency physician wrote:

               The claimant retains the mental capacity to understand and
               carry out instructions for learning to perform routine
               repetitive tasks. Mental capacity for maintaining attention
               and concentration for two-hour periods is sufficient for
               completing work tasks without excessive interruption from
               psychological symptoms.        The claimant can interact
               adequately on a limited basis, receive non-confrontational
               supervision, and make mental adaptions to complete
               unskilled tasks in a work setting, especially those requiring
               minimal interaction with others. The claimant retains mental
               capacity to complete unskilled work tasks for which he
               remains physically capable.

As the government argued before the court, this language limits the plaintiff to routine,

repetitive tasks, and that is clearly included in the RFC. The remaining language does

not provide any significant limitations at all – certainly not limitations that are necessarily

inconsistent with the RFC.

       The plaintiff then points to Dr. Charles Small’s report who found the plaintiff’s

knee pain to diminish significantly his ability to complete routine, repetitive tasks. Dr.

Small also found the plaintiff had significant limitations in his ability to relate

appropriately to peers and supervisors. After discussing these reports, the plaintiff

argued, “[t]his is the exact type of situation contemplated by the . . . caselaw as to when

an ALJ should exercise their affirmative duty to develop the record and order a

consultative examination.” The court, however, does not agree and sees the plaintiff’s

                                                   4
argument as one asking the court simply to reweigh the evidence. Copeland v. Colvin,

771 F.3d 920, 923 (5thCir. 2014) (explaining the court is not to reweigh the evidence or

substitute its judgment for that of the Commissioner). Because the court does not see the

state agency physician’s report as inconsistent with the ALJ’s RFC, the court does not

agree with the plaintiff that there was no evidence to support it. Indeed, there were

hundreds of pages of medical records from the VA hospital addressing the plaintiff’s

impairments.

        It should be pointed out that this initial argument addressed almost exclusively

the plaintiff’s nonexertional limitations, and the ALJ went to great lengths to explain that

while the plaintiff did suffer from depression and posttraumatic stress disorder, these

impairments had improved dramatically with treatment, and the records support that

finding. For instance, the plaintiff was described as “motivated to increase his

recreational activities with outpatient programs and volunteer opportunities within his

community.” Other times he reported he was “doing much better and mood overall has

improved. Anxiety has decreased since being on Prozac and has had no further panic

attacks. Sleeping well with rx and nightmares under control with prazosin.” Because

these findings and other similar ones were consistent with the state agency physician’s

opinion, the ALJ found that opinion persuasive, and this court finds substantial evidence

supports that decision.

   2.   The Hypothetical

        Next, the plaintiff argues the ALJ erred when he failed to incorporate all of his

limitations into the hypothetical question posed to the vocational expert. As with his first




                                                 5
argument, the plaintiff refers specifically to the language quoted supra and provided by

the state agency physician. The plaintiff then argues, [t]here was never a question posed

to the VE with the limitations that were in the state agency RFC.” Referring to that

language again, the plaintiff highlights that the state agency physician opined the plaintiff

needed “non-confrontational supervision” and “minimal interaction with others.”

        It must be noted first that the RFC did include the plaintiff could work with only

“occasional public contact.” So clearly the ALJ took the physician’s language into

account. Also, the ALJ noted in his opinion the records that support his mental

impairments were under better control once the plaintiff began taking medication and

seeking other forms of treatment.

        Finally, the law makes certain that an ALJ does not disregard evidence or ignore

potential limitations, but it does not require him to list and reject every possible

limitation. See, e.g., McCoy v. Astrue, 648 F.3d 605, 614 (8th Cir. 2011). In the present

case, the evidence was clear that the plaintiff’s impairment responded very well to

treatment, and the ALJ took this into account. Consequently, based on the record as a

whole and with the limitation provided in the RFC, the court finds the hypotheticals

posed to the VE were sufficiently precise in this case.

   3.   Weight to the non-examining physician

        Next, the plaintiff argues the ALJ erred when he gave greater weight to the non-

examining state agency physician’s opinion than the opinion of a physician who actually

examined him. At the outset the court notes this is the first case before it in which the

plaintiff filed his application subsequent to March 27, 2017, and thus, the first case in




                                                  6
which a number of new regulations apply, specifically those rules regarding the

evaluation of medical evidence.

          To be sure, the new rules provide that the administration will continue to consider

all of the evidence it receives, including medical opinions. However, for claims filed on

or after March 27, 2017, the administration will no longer give any specific evidentiary

weight to medical opinions. Put another way, this court will no longer be forced to guess

at exactly what an ALJ intended when he gave an opinion “some” weight or “little” or

“great” weight. Such terms are by definition vague and made decisions in the federal

courts more difficult and undoubtedly sometimes inconsistent. Also, largely because

these terms could be interpreted in more than one way, parties spent the bulk of their time

and effort addressing these portions of an ALJ’s opinion. The administration noted: “The

current policies that focus upon weight, including the treating source rule, have resulted

in reviewing courts focusing more on whether we sufficiently articulated the weight we

gave opinions rather than on whether substantial evidence supports the Commissioner’s

final decision.” In other words, the new rules are an attempt to eliminate confusion about

a hierarchy of medical sources and instead focus on the persuasiveness of the evidence

itself.

          Reviewing courts, therefore, will now look first and foremost simply to whether

substantial evidence exists to support an ALJ’s opinion and not whether one opinion was

correctly weighted in relation to any other(s). But while the new rules were written to

simplify the process, applications, of course, will continue to include voluminous

evidence, and they must address that evidence. The new rules are not in place to allow

the administration or the reviewing courts to ignore evidence any more than they could



                                                   7
have done under the previous rules. The new rules were drafted to provide the

administration and reviewing courts a better structure to follow, one that not only would

allow an ALJ to make his reasoning clearer but also one that would allow the reviewing

court a better understanding of exactly what the ALJ meant. Moreover, the new rules

take into account that healthcare today has evolved. Unlike in years past, today many

patients do not see only one healthcare provider such as their family physician. Today

much of the evidence now appearing with applications includes reports from numerous

medical sources, including the family physician, or a treating specialist, or a nurse

practitioner, and many others, and the courts will look at all of these. How the ALJ’s will

consider these various portions of the record will undoubtedly be clarified as more cases

are examined and more cases are reviewed, but what is clear is the Administration will

not be considering whether one medical opinion should be given more weight than

another. Instead, the ALJs will be looking at the entire record and considering the factors

provided in the new regulation at 20 C.F.R. § 1520c.

       Specifically, the factors they will consider are as follows:

       (1) Supportability. The more relevant the objective medical
           evidence and supporting explanations presented by a medical
           source are to support his or her medical opinion(s) or prior
           administrative medical finding(s), he more persuasive the
           medical opinions or prior administrative medical finding(s) will
           be.
       (2) Consistency. The more consistent a medical opinion(s) or prior
           administrative medical finding(s) is with the evidence from
           other medical sources and nonmedical sources in the claim, the
           more persuasive the medical opinion(s) or prior administrative
           medical finding(s) will be.
       (3) Relationship with the claimant.         This factor combines
           consideration of the issues in paragraphs (c)(3)(i) through (v) of
           this section.
               (i)     Length of the treatment relationship. The length of
                       time a medical source has treated you may help

                                                 8
                       demonstrate whether the medical source has a
                       longitudinal understanding of your impairment(s).
               (ii)    Frequency of examinations. The frequency of your
                       visits with the medical source may help demonstrate
                       whether the medical source has a longitudinal
                       understanding of your impairment(s).
               (iii) Purpose of the treatment relationship. The purpose
                       for treatment you received from the medical source
                       may help demonstrate the level of knowledge the
                       medical source has of your impairment(s).
               (iv)    Extent of the treatment relationship. The kinds and
                       extent of examinations and testing the medical
                       source has performed or ordered from specialists or
                       independent laboratories may help demonstrate the
                       level of knowledge the medical source has of your
                       impairment(s).
               (v)     Examining relationship. A medical source may have
                       a better understanding of your impairment(s) if he or
                       she examines you than if the medical source only
                       reviews evidence in your folder.
       (4) Specialization. The medical opinion or prior administrative
           medical finding of a medical source who has received advanced
           education and training to become a specialist may be more
           persuasive about medical issues related to his or her area of
           specialty than the medical opinion or prior administrative
           medical finding of a medical source who is not a specialist in the
           relevant area of specialty.
       (5) Other factors. We will consider other factors that tend to support
           or contradict a medical opinion or prior administrative medical
           finding. This includes, but is not limited to, evidence showing a
           medical source has familiarity with the other evidence in the
           claim or an understanding of our disability program’s policies
           and evidentiary requirements. When we consider a medical
           source’s familiarity with the other evidence in a claim we will
           also consider whether new evidence we receive after the medical
           source made his or her medical opinion or prior administrative
           medical finding makes the medical opinion or prior
           administrative medical finding more or less persuasive.

       20 C.F.R. § 404.1520c (2019).

       While these are the factors the courts will consider, the regulations further provide

that the factors of supportability and consistency are the most important ones they will

use to determine whether a medical opinion is persuasive. What is also important --

                                                 9
especially to reviewing courts -- is how the ALJ will articulate his findings. The

regulation addresses that as well, providing that the Administration will always explain

how it considered the supportability and consistency factors for a medical source’s

opinion. However, they are not required to explain how they considered any of the

remaining factors. That is not to say that an ALJ will never consider the other factors.

There will undoubtedly be many instances in which supportability and consistency alone

will not be enough. Certainly in those instances, one or more of the remaining factors

must be addressed and discussed to provide substantial evidence to a reviewing court. In

the present case, however, supportability and consistency were sufficient.

       Again, here the plaintiff argues the ALJ erred when he gave more weight to the

non-examining state agency physician’s opinion than the opinion of a physician who

actually examined him. As discussed, this is no longer a viable argument because the

regulations now provide the ALJs are not to ascribe weight to any opinion at all whether

it be great, some, little, or none. The reviewing court now looks to whether substantial

evidence supports the ALJ’s findings, and specifically when medical opinions are at

issue, whether he addressed supportability and consistency in his decision. Here, the ALJ

did precisely that. In his opinion, the ALJ addressed the medical opinions provided by

the state agency physicians as well as that provided by Dr. Charles Small who examined

the plaintiff. After going through Dr. Small’s findings, the ALJ wrote that his opinion

was not persuasive. He explained that “[w]hile it is supported by his own findings, it is

not consistent with the claimant’s medical history regarding his diagnoses, or with the

claimant’s longitudinal psychiatric treatment records which indicate that his PTSD is

under better control with fewer breakthrough symptoms.”



                                                10
        After going over the opinions from the state agency physician, the ALJ found

them persuasive and “supported by the evidence, at the time it was written.” The ALJ

continued: “It is also generally consistent with the record as a whole, which fails to

demonstrate that the claimant has any persistent and overwhelming mental functional

limitations stemming from his severe impairments.”

        Accordingly, after examining the ALJ’s opinion, the court finds substantial

evidence supports his findings with respect to the medical opinions provided. The ALJ

examined the opinions and looked to determine whether they were supported in the

record and whether they were consistent with the record. The ALJ found the state agency

physicians’ opinions supported and consistent with the evidence, and thus, this court sees

no reason to overturn that decision.

   4.   VA rating

        Finally, the plaintiff argues the ALJ erred when he failed to consider the

plaintiff’s VA rating decision. In his decision, the ALJ wrote that “[t]he Veterans’

Administration has concluded that claimant is 100 percent disabled based on his PTSD

from his combat experiences, and other impairments. The Social Security Administration

must consider all of the medical evidence but is not bound by administrative decisions

and conclusions from other agencies under other rules and regulations.” Again, the new

regulations are relevant here. Specifically, 20 C.F.R. § 1504 applies which explains that

not only is the Administration not bound by decisions made by other agencies, but that

“we will not provide any analysis in our determination or decision about a decision made

by any other governmental agency . . .” Because the Administration is not obligated even

to discuss another agency’s decision and because the court finds substantial evidence



                                                 11
supports the ALJ’s decision as to the other issues raised, the court does not find this final

argument compelling.

       For all of the above reasons, a judgment affirming the decision of the Social

Security Administration shall be entered.

       This the 14th day of February, 2020.




                                               /s/ David A. Sanders
                                               U.S. MAGISTRATE JUDGE




                                                 12
